 PLATT BROTHERSPlatt Brothers and International Union, UnitedAutomobile, Aerospace & Agricultural Imple-ment Workers of America (UAW), Petitioner.Case l-RC-16320June 30, 1980DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEPursuant to a Stipulation for Certification UponConsent Election, a secret-ballot election was con-ducted on June 20, 1979,1 under the direction andsupervision of the Regional Director for Region 1among the employees in the appropriate unit. Atthe conclusion of the election, the parties were fur-nished a tally of ballots which showed that, of ap-proximately 72 eligible voters, 29 cast ballots for,and 34 cast ballots against, the Petitioner. Therewere seven challenged ballots, sufficient in numberto affect the results of the election. Thereafter, thePetitioner filed objections to conduct affecting theresults of the election.2The Acting Regional Director conducted an in-vestigation of the objections and challenges andthereafter, on September 12, 1979, issued andserved on the parties his Report on Objections andChallenged Ballots. In his report, the Acting Re-gional Director recommended to the Board thatthe Employer's motion to dismiss the Petitioner'sobjections be denied, that the Petitioner's Objec-tions 1, 2, 3, 4, 5, 7, and 8 be overruled, that Objec-tion 6 be sustained, that the challenges to the bal-lots of Lawrence Berthiaume and Kenneth Creembe sustained pursuant to the stipulation of the par-ties,3and that the election conducted on June 20be set aside and a second election be held. On Oc-tober 1, 1979, the Employer filed timely exceptionsto the report with respect to the Acting RegionalDirector's recommendations (1) that the Employ-er's motion to dismiss the Petitioner's objections bedenied, and (2) that the Petitioner's Objection 6 besustained. The Employer also excepted to theActing Regional Director's alleged failure to con-duct an impartial and thorough investigation.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.I All dates hereinafter are in 1979' On June 27. the Employer filed timel, objections to the conduct ofthe election However. b) letter dated August 7. the Employer. uilh theapproval of the Regional Director, u ithdrew its objection,:' Since the remaining challenged hallots were no longer delerminatiseof the outcome of the election. the Acting Regional Director declined tomake any recommendation a' to the dispoition of those ballots250 NLRB No. 49Upon the entire record in this case, including theexceptions and brief, the Board finds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All full-time and regular part-time productionand maintenance employees employed by theEmployer at its Waterbury, Connecticut, plant.but excluding office clerical employees, profes-sional employees, managerial employees,guards and supervisors as defined in the Act.5. The Board has considered the Acting Region-al Director's report and the Employer's exceptionsthereto, and finds merit in the Employer's excep-tion to the Acting Regional Director's denial of itsmotion to dismiss the Petitioner's objections.On June 25, the Petitioner's International repre-sentative mailed to the Regional Office, by regularmail, its objections to the conduct of the election.The Petitioner alleges that it simultaneously maileda copy of these objections to the Employer's attor-ney, who claims that he never received the Peti-tioner's objections.On June 29, the Employer's attorney telephonedthe Regional Office to ascertain whether objectionshad been filed. Upon learning that they had beenfiled, at his request a Board agent read the objec-tions verbatim to him.4On July 9, the Employerfiled with the Board and served on the Petitioner amotion to dismiss the Petitioner's objections on theground that the Petitioner failed to immediatelyserve its objections on the Employer or its attorneyas required by Section 102.69 of the Board's Rulesand Regulations, Series 8, as amended.5Thereafter.' The Employer allege'. hat, during this consrsatioll. Ilie Eilpl.o,,'.attorney asked whether the objections indicated that a cop) had bheclsent to either him or the Employer. as required byt Sec 102 ht(:a) I thlieBoard's Rules and Regulations. Series X, as amended See tn 5, intfia I lBoard agent allegedly informed him that nIo such stalement of '.erslcchad been received" Sec. 102 69(a) of the Board's Ruiles andI Reglaltionll Serice XI, aamended. states in relevant part:Within 5 days after the t ills o(f hallol i ha becil furni, led i.; llm pairtmnay file s ith the regionlid direct or an origina l id three t opie', ofobiection% to the conidulct of' the election It C1iididCt Itlecting the re-sulis of the election,. Ahs h1 a I ll :oiitaltl ,I short lt.itenlll t vIf thie tre'(.ti thierefr Suh ilnlllg ri'.t he timtel. sv hex.thCr olr not the L 1.l-(oIlllnltud DI) CISIONS ()F NATIONAL LA()OR RELATIONS BOARDby letter dated July 10, the Petitioner forwarded acopy of its objections to the Employer, which theEmployer claims it received on July 12.Based on the above facts, the Acting RegionalDirector denied the Employer's motion to dismissthe objections. He determined that the Petitioner,who acted without an attorney, "made a good-faithand diligent effort to comply with the Board'sRules and Regulations regarding service of objec-tions." Moreover, he concluded that the possibledelay in receipt of these objections did not warranttheir dismissal, since the Employer was in no wayprejudiced by the delay.We have recently had occasion to reconsider theapplication of our rule regarding the service of ob-jections on opposing parties in a representationmatter. In Auto Chevrolet, Inc.,6 we reaffirmed theprinciple, first stated in Alfred Nickles Bakery.Inc.,7that:[I]n order to support a variance or deviationfrom the clear requirements of the Board'sRules there must be some showing that therehas been an honest attempt to substantiallycomply with the requirements of the Rules, or,alternatively, a valid and compelling reasonwhy compliance was not possible... 8We specifically noted that the presence or absenceof prejudice to the party on whom objectionsshould have been timely served was irrelevant indetermining whether the objecting party made "anhonest attempt to substantially comply" with therules on service of objections.In Auto Chevrolet, the petitioner timely filed ob-jections on April 6, 1979, but did not immediatelyserve them on the Employer's counsel. Five daysthereafter, the employer filed a motion to reject theobjections. Six days after the employer's motionwas filed, the petitioner served employer's counsel.We found, in agreement with the Regional Direc-tor, that the petitioner had failed to comply withthe requirements of Section 102.69(a). In so finding,we noted:The Union, in excepting to the Regional Di-rector's recommendations, argues that (I) theEmployer was advised by the Regional officevia a telegram dated April 9 that the Unionwas filing objections and, thus, could havecalled the Union if it had not received a copy,and (2) "when the Union representative knewlenged ballot% are stfficitll in number In affect the results if thelccltlion. Copies of such objections shall immedialtely> be scr'cJd nthe other partics by the part) filing them. and a slttlcmenll of ,Tcr iceshall he made249 NL.RH No. 70 (19K()87 20') NL.RH 10)5K (1974)M 249 Nl RH Ni 70, quoting \/a/ ci,. 20)9 Nl RH ilt 105'that the Employer was alleging a copy of theobjections were [sic] not sent to them, he per-sonally took a copy to the Employer's secre-tary." Assuming, arguendo, the truth of theseallegations, we find that the Petitioner has es-tablished neither "an honest attempt to sub-stantially comply" with the service require-ment nor "a valid and compelling reason whycompliance was not possible" and we concludetherefore that the Petitioner has not justifiedits failure to comply with the requirements ofSection 102.69(a).9In the instant case, the record shows that theEmployer's counsel did not receive a copy of theobjections until approximately 2 weeks after thefiling date. Neither the fact that the RegionalOffice informed the Employer's counsel, at his re-quest, of the nature of the objections, nor the factthat the Petitioner forwarded the objections to theEmployer immediately upon being served with theEmployer's motion to reject the objections consti-tutes compliance with our Rules. Nor does themere assertion by the Petitioner's International rep-resentative that he placed the objections in the mailto the Employer, unconfirmed by a certificate ofservice, as required by our Rules, or any referencein the letter to the Region setting forth the objec-tions that copies of the objections were to bemailed to the Employer, lend support to the ActingRegional Director's conclusion that the Petitionermade "a good-faith and diligent effort to comply"with our Rules.As the record does not establish either an honestattempt by the Petitioner to substantially complywith our Rules on the service of objections, or avalid and compelling reason why timely compli-ance with those rules was not possible, we con-clude that the Petitioner's objections were notproperly filed and served pursuant to Section102.69(a) of our Rules and Regulations. According-ly, the Employer's motion to dismiss the objectionsis hereby granted.The Acting Regional Director has recommendedacceptance of the parties' stipulation that the chal-lenges to the ballots of Lawrence Berthiaume andKenneth Creem should be sustained. We accept hisrecommendations. Since the remaining challengedballots are no longer determinative of the outcomeof the election, we will hereby certify the results ofthe election." 24t N RB N. 7()32h PI.ATT BRO()HERSCERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for International Union,United Automobile, Aerospace & Agricultural Im-plement Workers of America (UAW), and that saidlabor organization is not the exclusive representa-tive of all the employees, in the unit herein in-volved, within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.MEMBER TRUESDAI E, dissenting:I dissent from my colleagues' decision to reversethe Acting Regional Director and to dismiss thePetitioner's election objections because, in theirview, the objections were not "immediately ...served" on the Employer. The facts of this casebear repeating here, since they graphically demon-strate the extent to which the majority has abjuredthe intent of Section 102.21 of the Rules and Regu-lations requiring that our Rules "be liberally con-strued to effectuate the purposes and provisions ofthe Act."The election in this case was conducted on June20, 1979. On June 25, 1979, the Petitioner mailed tothe Regional Office objections to conduct affectingthe results of the election. The Petitioner's objec-tions were timely received by the Regional Officeon June 27, 1979. Although the Petitioner's Inter-national representative testified that he simulta-neously mailed a copy of the objections to the Em-ployer's attorney, by regular mail, the letter settingforth the Petitioner's objections apparently did notindicate that service had been made on the Em-ployer or its attorney. The Employer's attorneydenied receiving the Petitioner's objections. It isundisputed, however, that the Employer's attorneywas aware that objections had been filed since hecalled the Regional Office on June 29 and inquiredabout the objections. Further, at the request of theEmployer's attorney, a Board agent read the elec-tion objections verbatim to him at that time. Al-though he knew that objections had been filed andhe knew the precise nature of those objections, theEmployer's attorney did not thereafter protest thealleged lack of service until July 9, at which timehe sent a letter in which he moved that the Peti-tioner's objections be dismissed for failure tocomply with the service requirements of Section102.69. By certified letter of July 10, received July12, the Petitioner served a copy of its objections onthe Employer's attorney and stated again that ithad mailed a copy of its objections to the attorneyon June 25.The Acting Regional Director, relying on Cer-tain-Teed Products Corporation, 173 NLRB 229(1968), and The Nestle Compan y, 240 NLRB 1310(1979), and noting that the Petitioner was not rep-resented by an attorney, concluded that the Peti-tioner "has made a good-faith and diligent effort tocomply with the Board's Rules and Regulations re-garding service of objections, and that the possibledelay [emphasis supplied] in receipt of the objec-tions by the Employer does not warrant their dis-missal as untimely ...."In rejecting the Acting Regional Director's con-clusion that the Petitioner made a "good-faith anddiligent effort" to comply with the Board's servicerequirements under Section 102.69, the majoritysimply dismisses out-of-hand the Petitioner's Inter-national representative's testimony that he mailed acopy of the objections to the Employer's attorneyat the same time he timely filed them in the Re-gional Office. The majority chooses to discountthis testimony because the Petitioner's assertion is"unconfirmed by a certificate of service ...orany reference in the letter to the Region settingforth the objections that copies of the objectionswere to be mailed to the Employer. .." Be thatas it may, the majority also ignores the uncontro-verted evidence that, at least as early as June 29.the Employer's attorney knew not only that objec-tions had been filed but also the precise nature ofthose objections. Under such circumstances howcan one fail to conclude that my colleagues, bytheir decision here, are intent on exalting form oversubstance? "It is also instructive to consider the majority'sfailure to discuss The VNestle Company. supra, reliedon by the Acting Regional Director to support hisconclusion. There an intervening union did notserve its objections on the petitioner or the em-ployer until 7 and 8 days, respectively, after thedeadline for receipt of its objections in the Region-al Office. In excusing the objecting party's depar-ture from the procedural requirements of Section102.69(a) the Board noted that the intervenor'sagent was a lay person and that, upon learning ofthe defect in service, the intervenor immediatelysought to rectify its error by serving a copy of itsobjections on the other parties. In holding that weshould not apply our rules "as a strict code withinflexible meaning irrespective of circumstances"the Board in Nestle observed,Such immediate service after discovery of itsoversight indicates a mistake due to lack of" indull tii tli Is, .dclasi cam c t IlilSnilig the 'i sl loii Ili, trtee AltcI rall. ihe putrpoc 1I' retqutrlng % tC .c ,i tr lhlt'c ll.tl , 1N toh Ct Ic patrlitcktlu\t th i l e. cllt1 1i rcultl .h at'beie thilcllctiged aild thile aluri of }ilCillegetd o*}hch t, irliblic th la t. it. -,i rlpl ui hu rtt I!,.it ll ttre i tlhJBoitrd algtrlt ' rczdillig JiL thl.Jll i, r/,llitt [IL pi,, I LTIOFIC'327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDknowledge by a layman rather than arrogantdisregard of the Board's requirements.I applaud this sentiment and its application inNestle. I am at a loss to understand, however, howmy colleagues, one of whom participated in Nestle,can avoid its application in this case which is indis-tinguishable on its facts from Nestle. Certainly theycannot mean to suggest that the conduct of the Pe-titioner in this case evidences "arrogant disregard"of our Rules.Finally, I note that in Auto Chevrolet, 249 NLRBNo. 70 (1980), in my dissenting opinion, I expressedthe fear that if our "experience thus far is any har-binger of things to come ...the Board will be in-evitably drawn to return to the inflexible approachof General Time [Corporation, 112 NLRB 86(1955)]," wherein, for all intents and purposes, theBoard defined "immediately" under Section 102.69as synonymous with simultaneously.""' With theI" As I have pointed out in my dissenting opinions in Auto Chevroletand in several other recent cases, the difficulties which the Board has ex-majority's decision here today, these fears havebeen realized, and, without expressly doing so, theBoard has overruled precedent holding that timelyobjections should not be rejected without consider-ing their merits, simply because of the objectingparty's delay in serving other parties "unless someprejudice be shown." See Certain-Teed Corporation,supra. In so doing, the Board has also ignored theSixth Circuit's salutory admonition in N.L.R.B. v.Brown Lumber Co., 336 F.2d 641 (1964), that weshould endeavor to avoid possible injury to em-ployee rights by a "slavish adherence" to a proce-dure rule. Accordingly, I am compelled to dissent.perienced in connection with the service requirements of Sec 102.69could be largely, and perhaps entirely, eliminated simply by having theRegional Offices serve a copy of the objections on all parties. Until suchtime as the Board adopts this simple practice I shall adhere to the C'er-ruin-reed approach which requires that delay by the objecting party inserving other parties ordinarily does not warrant rejection of timely ob-jections "unless some prejudice be shown "328